Citation Nr: 0328985	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-14 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from November 1941 to September 1942 
and from July 1945 to March 1946.  He was a prisoner of war 
of the Japanese Government from April 1942 to September 1942.  
He died in September 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans' Affairs (VA).  A 
notice of disagreement was received in June 2002, a statement 
of the case was issued in August 2002, and a substantive 
appeal was received in September 2002.


FINDINGS OF FACT

1.  The RO initially denied service connection for the cause 
of the veteran's death in a September 1985 rating decision.  
The Board confirmed that denial in a November 1986 decision 
and determined that no new and material evidence to reopen 
the claim had been submitted in a July 1988 decision.

2.  Subsequently, in an April 1990 Confirmed Rating Decision, 
the RO reopened the appellant's claim and determined that the 
evidence was insufficient to establish service connection for 
the cause of the veteran's death; a notice of disagreement 
was not received to initiate an appeal of this decision.

3.  Evidence added to the record since the April 1990 
determination is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1990 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  Evidence received since the April 1990 rating decision is 
not new and material and the appellant's claim of entitlement 
to service connection for the cause of the veteran's death is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002)) became law.  Regulations implementing 
the VCAA have now been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Regulations implementing the VCAA 
include a new definition of new and material evidence.  
However, that provision applies only to petitions to reopen 
filed on or after August 29, 2001.  Hence, it does not apply 
in the instant case.

In correspondence dated in August 2001 and October 2001, the 
appellant was advised as to what information she should 
provide and what information VA would obtain for her.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  

With respect to the recent decision in Paralyzed Veterans of 
America v. Sec'y of Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010, slip op. at 21, 49 (Fed. Cir. Sept. 22, 2003), 
the Board acknowledges that the letters which were sent to 
the appellant in August 2001 and October 2001 provided the 
her with a time frame within which to respond that has been 
invalidated by the Court.  However, these letters also 
pointed out that any evidence received within one year could 
result in benefits being awarded back to the date of claim.  
The appellant has not identified additional evidence that has 
not already been obtained.  Moreover, the case was not 
transferred to the Board for adjudication until more than a 
year after the October 2001 letter notifying the appellant of 
the evidence needed for the grant of service connection for 
the cause of the veteran's death was mailed and the rating 
decision appealed from was promulgated.  Thus, although it 
appears that the RO initially applied the regulation that was 
invalidated by the Federal Circuit, the appellant was 
provided more than the one year time period required by VCAA 
to respond.  Moreover, the appellant has not indicated that 
she has any additional evidence to submit, but she has asked 
that her appeal be expedited.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a).  [As was noted, an amended version of 
38 C.F.R. § 3.156(a) is effective only for claims filed on or 
after August 29, 2001.  Hence, it does not apply in the 
instant case.]

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d  
1343 (2000).

The RO initially denied service connection for the cause of 
the veteran's death in a September 1985 rating decision on 
the basis that the evidence did not demonstrate that his 
death was related to service.  The Board confirmed that 
denial in a November 1986 decision and, in a July 1988 
decision, determined that no new and material evidence to 
reopen the claim had been submitted.  Subsequently, in an 
April 1990 Confirmed Rating Decision, the RO reopened the 
appellant's claim and determined that the evidence was 
insufficient to establish service connection for the cause of 
the veteran's death.  This determination is final because the 
appellant failed to initiate an appeal.

The appellant asserts entitlement to VA benefits, in essence, 
based upon the veteran's status as a former prisoner of war 
and evidence showing that he died as a result of malnutrition 
and chronic dysentery, disorders which are presumed service 
connected for former prisoners of war.  38 C.F.R. § 3.309(c).  

Service connection was not in effect for any disorder at the 
time of the veteran's death.  

The private treatment records reflect that the veteran was 
hospitalized from August 25 to August 28, 1984, for loose 
bowel movements and abdominal pains and that he was 
discharged fully recovered.  Numerous statements from P. 
Saringan, M.D., essentially note that the veteran died of 
chronic dysentery and malnutrition.  Additionally, an August 
1985 Medical Certification from Dr. Saringan reflects that an 
autopsy was not performed due to sanitary conditions because 
the veteran had been suffering from PTB (pulmonary 
tuberculosis) prior to his death.  

The veteran's death certificate reflects that he died in 
September 1984 as a result of dysentery, chronic, and 
malnutrition.  

The April 1986 report of field examination reflects that the 
medical evidence of record was considered and research of 
records as well as interviews with the appellant, her 
daughter, and medical personnel were conducted.  Based upon 
the gathered evidence, the field examiner concluded that the 
veteran's death records had been altered for fraudulent 
purposes.

Upon consideration of the foregoing, a November 1986 decision 
of the Board determined that the official documents recording 
the veteran's death had been altered and that the probative 
evidence suggested that the actual cause of the veteran's 
death was pulmonary tuberculosis.  

In an effort to reopen her claim, in May 1987, the appellant 
submitted an affidavit executed by the Municipal Secretary at 
the Office of the Mayor at the time of the veteran's death.  
This individual affirmed that there was no alteration made in 
the registration of the veteran's death, but to indicate in 
the cause of death as: Dysentery Chronic Malnutrition.  In 
addition, the appellant submitted duplicates of the veteran's 
Certificate of Death and statement from Dr. Saringan which 
she had submitted previously.  

Upon consideration of the foregoing, in a July 1988 decision, 
the Board denied service connection for the cause of the 
veteran's death, finding that the evidence received since the 
November 1986 decision of the Board did not establish any 
facts different form those previously considered.

Thereafter, an April 1990 confirmed rating decision of the RO 
considered a December 1989 Medical Certificate from Dr. 
Saringan, which notes that the veteran died of chronic 
dysentery and malnutrition, and continued the denial of 
service connection for the cause of the veteran's death.  

In connection with the appellant's most recent effort to 
reopen her claim, she submitted another copy of the veteran's 
Certificate of Death as well as statements from Dr. Saringan, 
received in October 2001 and December 2002.  The October 2001 
statement notes that the veteran was suffering from chronic 
diarrhea probably amoebaiosis and malnutrition which could 
have been due to water or food borne infection since the 
veteran had been a prisoner of war for seven months.  The 
December 2002 statement reflects that, according to the 
veteran's daughter, the veteran was treated for dysentery and 
malnutrition after his release from captivity as a prisoner 
of war.  In addition, the appellant submitted a Joint 
Affidavit from two individuals who affirmed that they knew 
the veteran because they lived in the same town as the 
veteran and they had been detained as prisoners of was with 
the veteran 

During her personal hearing in December 2002, the appellant 
repeated her contention that service connection for the cause 
of the veteran's death should be established because it was 
the result of illnesses acquired during his prisoner of war 
experience.  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the last 
final (April 1990) decision is either cumulative or redundant 
of the evidence previously considered, or is immaterial to 
the issue at hand.  In reviewing the evidence of record 
received since the 1990 decision, the Board finds that all of 
the items of evidence, except the Joint Affidavit, are not 
new because they contain statements which are essentially 
duplicative of evidence that was already of record at the 
time of the 1990 decision.  While the Joint Affidavit is new, 
it is immaterial because the veteran's period of 
incarceration as a prisoner of war is not in dispute and has 
been confirmed by the service department.  In other words, 
the additional statements from Dr. Saringan and the 
appellant's personal hearing testimony add nothing to the 
record that was not known in April 1990.  What is necessary 
to reopen the appellant's claim is new evidence which 
addresses the issue of whether the veteran's cause of death 
was etiologically related to his active duty service.  The 
evidence which the appellant continues to submit duplicates 
of, including statements from Dr. Saringan, have been 
discredited and do constitute new and material evidence to 
address the issue of the cause of the veteran's death.  
Accordingly, the Board finds that new and material evidence 
has not been received and the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is not reopened.  38 U.S.C.A. § 5108, 
38 C.F.R. § 3.156(a).  


ORDER

The appeal is denied.




		
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



